UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6113



MICHAEL DUCHELLE GREEN,

                                             Petitioner - Appellant,

          versus


LES OSBORNE, Judge; DANNY FOX, Sheriff,

                                            Respondents - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CA-04-735-3)


Submitted:   July 27, 2005                  Decided:   August 2, 2005


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Duchelle Green, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Michael Duchelle Green appeals the district court’s order

dismissing his civil action without prejudice for failure to comply

with a court order under Fed. R. Civ. P. 41(b).    We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.   See Green v. Osborne, No. CA-

04-735-3 (E.D. Va. Jan. 5, 2005).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                              - 2 -